3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth FeshenkSeagn SritemKTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

NANOSOLVE

Word Mark NANOSOLVE

Goods and _ IC 001. US 001 005 006 010 026 046. G & S: Chemicals used in industry, namely, additives for products in the

Services food, pharmaceutical and cosmetics industries, all of which are either for human consumption or topical application,
in particular, mixtures and solutions of phospholipids, polyols, carbohydrates and lipids. FIRST USE: 20041107.
FIRST USE IN COMMERCE: 20041107

(CANCELLED) IC 003. US 001 004 006 050 051 052. G & S: [ Cosmetics ]. FIRST USE: 20030825. FIRST USE IN
COMMERCE: 20030825

(CANCELLED) IC 005. US 006 018 044 046 051 052. G & S: [ Pharmaceutical products, namely, drug delivery
agents consisting of compounds that facilitate delivery of a wide range of pharmaceuticals; food supplements for
medical purposes; food supplements, not for medical purposes ]. FIRST USE: 20040927. FIRST USE IN
COMMERCE: 20040927

Standard

Characters

Claimed

Mark

Drawing (4) STANDARD CHARACTER MARK

Code

Serial
Number 77264631

Filing Date August 27, 2007
Current 4A

Basis

Original

Filing Basis 1A

Published

for March 3, 2009
Opposition
Change In
Registration
Registration 3621434

CHANGE IN REGISTRATION HAS OCCURRED

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e0t8.7.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth Feshenk Sag SritemkTSA29/19 Page 2 of 2
Number

Registration

Date May 19, 2009

Owner (REGISTRANT) Lipoid GmbH CORPORATION FED REP GERMANY Frigenstr. 4 Ludwigshafen FED REP
GERMANY D67065

Attorney of Paolo A. Strino

Record

Type of = TRADEMARK

Mark

Register PRINCIPAL

Affidavit = paRTIAL SECT 8 (6-YR).

Text

Live/Dead LIVE

Indicator

ress Home|] NewUser J[stmucTureo [Free Form erowsr ocr [SEARCH OG I] Tor [HELP

|-HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e0t8.7.1 2/2
